Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered. Claims 1-6 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190227543 A1 to Choe et al. (hereinafter, Choe) in view of US11055872B1 to Chen et al. (hereinafter, Chen).
Regarding claim 1, Choe discloses: a remote driving system comprising: a manual operation section that is provided at a remote operation section that remotely drives a vehicle, and at which manual driving of the vehicle by a remote driver is carried out; an automatic operation section that is provided at the remote operation section, and that carries out automatic driving of the vehicle based on information of a traveling state that is sensed by a vehicle sensing section that senses the traveling state of the vehicle; an input section that is provided at the remote operation section {Choe, paragraphs [0003], [0006], [0014]: vehicles may be driven in autonomous or remote driving modes / a remote control device [remote driving system] may automatically control the driving of a working vehicle [automatic operation section], or may manually control the driving of the working vehicle [manual operation section] according to a user's input [input section] / method of controlling a driving speed includes: calculating terrain data based on a terrain scan image of the route acquired by a terrain scanner [vehicle sensing section] mounted on the working vehicle; calculating the optimal driving speed according to the calculated terrain data; generating a driving control signal controlling the working vehicle to be driven on the route}. 
Choe does not explicitly teach that operator information, which expresses that there is a state in which driving operation by the remote driver is difficult, is inputted to the input section and a control section that, in a case in which the operator information is inputted to the input section, carries out control to switch driving operation of the vehicle from the manual operation section to the automatic operation section.
Choe teaches that user may input user command, and automatic driving and manual driving are switchable depending on user input: {Choe, paragraphs [0074], [0087]: when the display 360 of the driving information display device 300 displays driving information, the user may input a user command to the user interface 320 to control the driving of the work vehicle 200 based on the displayed driving information / when the user command is input, the control signal generator 346 may generate a driving control signal controlling the working vehicle 200 to be driven according to the user command. When the user command is not input, the control signal generator 346 may generate a driving control signal controlling the working vehicle 200. That is, the driving information display device 300 may control the working vehicle 200 to be driven in a manual driving manner by the user command or may control the working vehicle 200 to be driven in an automatic driving manner by the control signal generator 346.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input feature of Choe to include expression of difficulty of the user [remote driver] and to incorporate such feature with the described invention of Choe in order to switch remote driving from manual to automatic when the remote driver has difficulty in driving.
	Choe does not explicitly teach: a vehicle occupant operation input section that includes a steering wheel, an acceleration pedal and a brake pedal and at which manual driving of the vehicle is carried out by a vehicle occupant operation, and the manual driving of the vehicle by the remote driver is carried out after a switch is implemented from a manual driving operation of the vehicle by a vehicle occupant to a remote manual driving operation of the vehicle by the remote drive.  
Chen remedies this and teaches in col. 13, lines 31-42: FIG. 15 is a flow diagram illustrating using a processor 1500 to control a device 1502 based on classification of an object as a target. Non-limiting examples of devices 1502 that can be controlled via the processor 1500 and the classification of the target object include a vehicle or a vehicle component, such as a brake, acceleration/deceleration controls, a steering mechanism, suspension, or safety device; the vehicle could be an autonomous ground vehicle, or a human operated vehicle controlled either by a driver or by a remote operator.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the remote driving feature that drives human operated vehicle with the described invention of Choe in order to provide driving capability of a vehicle both by a driver of the vehicle and a remote driving system. 
	Regarding claim 2, which depends from claim 1, Choe does not explicitly teach: wherein a notification section, which, in a case in which driving operation is switched from the manual operation section to the automatic operation section, notifies the remote driver that automatic driving of the vehicle is being carried out, is provided at the remote operation section.
	Choe teaches driving information display device and that manual driving are switchable depending on user input: {Choe, paragraphs [0074], [0087]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving information display device of Choe to notify the switching and to incorporate such feature with the described invention of Choe in view of Chen in order to alert the user [remote driver] that the vehicle is not manually driven but automatically driven. .
Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Choe in view of Chen and in further view of US20210221404A1 to Reiner et al. (hereinafter, Reiner).
	Regarding claim 3, which depends from 2, Choe does not teach: the notification section is a load applying section that applies a load to driving operation at the manual operation section, in a case in which the driving operation is switched from the manual operation section to the automatic operation section. Reiner remedies this and teaches in paragraph [0117]: the simulator 240 may consist, for example, of a simulation system generating a simulated seen of the environment which may be projected to the driver 204 via one or more presentation devices / paragraph [0123]: the driving events may include one or more driving patterns, for example, accelerating, decelerating, breaking, taking a turn and/or the like [simulating accelerating, etc. means applying a load to driving operation]. It automatically flows out that each driving pattern may be selectively applied or not applied to generate simulated environment. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving pattern feature in simulated driving of Reiner with the described invention of Choe view of Chen in order to notify the remote driver that the driving operation is switched from the manual operation section to the automatic operation section.
Regarding claim 4, which depends from claim 1, Choe does not explicitly teach: a biometric information acquiring section that acquires biometric information of the remote driver; and a judging section that, based on biometric information acquired at the biometric information acquiring section, judges whether or not there is a state in which the driving operation by the remote driver is difficult, wherein the operator information is inputted to the input section in a case in which the judging section judges that there is a state in which the driving operation by the remote driver is difficult. Reiner remedies this and teaches in paragraph [0075]: there are provided methods, systems creating and/or updating a response profile for a driver which maps some of the patterns of bodily response dynamics, for example, eye and/or pupil dynamics [acquires biometric information], facial expressions, limb (hands) gestures, body gestures, body poses and/or the like identified to precede abnormal driving events [judge driver difficulty]. It is noted that abnormal driving events are closely related to judging difficult operation and the biometric information may be used in judging whether an operation is difficult.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver response mapping system of Reiner with the described invention of Choe view of Chen in order to check driver’s difficulty. 
Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Choe in view of Reiner.
Regarding claim 5, modified Choe teaches: a remote driving system comprising: a manual operation section that is provided at a remote operation section that remotely drives a vehicle. and at which manual driving of the vehicle by a remote driver is carried out; an automatic operation section that is provided at the remote operation section, and that carries out automatic driving of the vehicle based on information of a traveling state that is sensed by a vehicle sensing section that senses the traveling state of the vehicle; an input section that is provided at the remote operation section, and to which operator information, which expresses that there is a state in which driving operation by the remote driver is difficult, is inputted; and a control section that, in a case in which the operator information is inputted to the input section, carries out control to switch driving operation of the vehicle from the manual operation section to the automatic operation section, wherein: a notification section, which, in a case in which driving operation is switched from the manual operation section to the automatic operation section, notifies the remote driver that automatic driving of the vehicle is being carried out, is provided at the remote operation section, the notification section is a load applying section that applies a load to driving operation at the manual operation section, in a case in which the driving operation is switched from the manual operation section to the automatic operation section {Choe, paragraphs [0003], [0006], [0014], [0074], [0087] / Reiner, paragraphs [0117], [0123]}.
Reiner further teaches: the load applying section cancels the load that is applied to the manual operation section in a case in which the driving operation is switched from the automatic operation section to the manual operation section {Reiner, paragraph [0123]: the driving events may include one or more driving patterns, for example, accelerating, decelerating, breaking, taking a turn and/or the like}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving events of Reiner to include canceling load (for example, by stopping actions, acceleration, deceleration and cornering), and to incorporate the modification with the described invention of modified Choe in order to notify the remote driver that the driving operation is switching from the manual operation section to the automatic operation or from the automatic operation to the manual operation.
Regarding claim 6, modified Choe teaches: a remote driving system comprising: a manual operation section that is provided at a remote operation section that remotely drives a vehicle, and at which manual driving of the vehicle by a remote driver is carried out; an automatic operation section that is provided at the remote operation section, and that carries out automatic driving of the vehicle based on information of a traveling state that is sensed by a vehicle sensing section that senses the traveling state of the vehicle; an input section that is provided at the remote operation section, and to which operator information, which expresses that there is a state in which driving operation by the remote driver is difficult, is inputted; a control section that, in a case in which the operator information is inputted to the input section, carries out control to switch driving operation of the vehicle from the manual operation section to the automatic operation section; a biometric information acquiring section that acquires biometric information of the remote driver; and a judging section that, based on biometric information acquired at the biometric information acquiring section, judges whether or not there is a state in which the driving operation by the remote driver is difficult, wherein: the operator information is inputted to the input section in a case in which the judging section judges that there is a state in which the driving operation by the remote driver is difficult {Choe, paragraphs [0003], [0006], [0014], [0074], [0087] / Reiner, paragraph [0075]}.
Reiner further teaches: the biometric information is for determining whether the remote driver is in a state in which the driving operation by the remote driver is difficult {Reiner, paragraph [0075]: there are provided methods, systems creating and/or updating a response profile for a driver which maps some of the patterns of bodily response dynamics, for example, eye and/or pupil dynamics [acquires biometric information], facial expressions, limb (hands) gestures, body gestures, body poses and/or the like identified to precede abnormal driving events [judge driver difficulty]. It is noted that abnormal driving events are closely related to difficult operation for the remote driver to execute, and the biometric information may be used in judging whether the remote driver is in a state in which the driving operation by the remote driver is difficult.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biometric information mapping system of Reiner to be used for checking remote driver’s state and to incorporate the modification with modified Choe in order to check driver’s difficulty. 

Response to Arguments
Applicant's arguments filed April 12, 2022 have been fully considered but they are not persuasive. 
[1] Regarding claim 1, Applicant argued that the combination of references fails to disclose or suggest any control when a switch is made from one manual driving operation to another manual driving operation. In response, Chen discloses remote operation of a human operated vehicle and Choe in view of Chen teaches the from manual to manual switch.
[2] Regarding claim 5, Applicant argued that in Reiner, the load is applied during a manual driving operation, and thus cannot be used when switching between the manual operation and the automatic operation occurs. 
In response, Reiner’s load simulating is cited as means for notifying the remote driver that switching occurs between the manual operation and the automatic operation.
[3] Regarding claim 6, Applicant argued that Reiner’s teaching is related to abnormal driving scenario, not difficult driving scenario, and that Reiner seeks to create a response profile of a driver, and thus Reiner’s teaching is not applicable when a switch is made to an automatic operation section.  
In response, Reiner is cited as a teaching to sense biometric data of a driver. Determining driver’s condition suitable for given task with biometric data is within the knowledge of related prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661